Order filed February 23, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00039-CV
                                    ____________

            DEMETRIO DIAZ AND ALICIA GARZA-DIAZ, Appellants

                                            V.

 WELLS FARGO BANK, NA AND COCHRAN INVESTMENTS, INC., Appellees



                       On Appeal from the 157th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-49015


                                       ORDER
       The notice of appeal in this case was filed January 12, 2012. To date, the filing fee
of $175.00 has not been paid. No evidence that appellants have established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before March 9, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM